DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment
This Office Action is made in response to amendment, filed 11/11/2021. Claims 2-8, 11-17, 20, and 21 are amended. Claims 9, 10, 18, and 19 are presently canceled, and claim 1 was previously canceled.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 11/11/2021. 
With respect to Double Patenting Rejection, the Applicant has narrowed the independent claims to include features not found in parent claims (Patents 10728607, 10334308, and 9912980) and therefore, are found to be patentably distinct. The Examiner withdraws all nonstatutory double patenting rejections.
With respect to Claim Rejections - 35 USC § 102, independent claim 2 is amended to include “monitoring, using one or more hardware processors, actions performed by a user with respect to one or more content programs, the actions including recording commands for recording a first content program and viewing commands for viewing one or more recorded episodes of the first content program; based on the monitoring, detecting whether the actions satisfy a combination of a recording threshold for recording the first content program and a viewing threshold for viewing the one or more recorded episodes of the first content program; and based on detecting that the actions with respect to the first content program of the one or more content programs satisfy both the recording threshold and the viewing threshold, automatically updating a data store to indicate that the first content program is a favorites content program.” Each of independent claims 12 and 21 recite similar claim language as independent claim 2. The Applicant submits that, as amended, the independent claims requires that both a recording threshold and a viewing threshold must be satisfied in order for the content program to be indicated as a favorites content program, and Xu is silent with respect to having to satisfy a recording threshold in combination 
With respect to Claim Rejections - 35 USC § 103 claim 5 being unpatentable over Xu in view of Berenson, the Applicant submits claim 5 is patentable since it depends from allowable independent claim 2. The Applicant argues that the cited reference to Berenson fails to supply the elements of independent claim 2 that were shown above to be missing from Xu and further contains additional patentable subject matter. Claims 9, 10, 18, and 19 have been canceled. Therefore, the rejection of these claims is now moot. The Applicant submits that claim 5 is allowable for reasons provided. For reasons presented, the Examiner finds Zahn (US 2015/0024839 A1) in combination with Xu (US 2010/0162317 A1) and Berenson (US 2014/0344289 A1) to teach these amended features.
 In response, with respect to the applicant arguments of independent claims 2, 12, and 21 and dependent claims 3-8, 11-17, and 20 have been fully considered but they are moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-8, 11-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., Pub No US 2010/0162317 A1 (hereafter Xu) in view of Zahn et al., Pub No US 2015/0024839 A1 (hereafter Zahn) and further in view of Berenson et al., Pub No US 2014/0344289 A1 (hereafter Berenson).

Regarding Claim 2, Xu discloses a method, comprising:
monitoring, using one or more hardware processors, actions performed by a user with respect to one or more content programs [Fig.8 & para.0062: Discloses a microprocessor 850 in a STB; and para.0018: Discloses the STB monitors users habits and usage (actions performed) of television channels and programs being viewed, and stores the information to a database.], the actions indicating recording commands for recording a first content program and viewing commands for viewing of the first content program [para.0048-0049: Discloses monitoring user’s viewing habits such as programs viewed and monitoring recording of programs (user selecting programs that are watched and user taking action to record programs are action commands for recording and viewing).];
based on the monitoring, detecting whether the actions satisfy a threshold of the first content program [para.0056: Discloses determining if any of the stored entries (actions) have exceeded a pre-set threshold limit such as the number of times that a user accesses a particular program.]; and
based on detecting, automatically updating a data store to indicate that the first content program is a favorites content program [para.0049: Discloses that if a program is found to be of interest (meets number of times viewed – a first threshold) such as a sporting event, the system may then determine that the program meets a minimal amount of time viewed threshold (a second threshold), both thresholds being satisfied updates the favorites list; and para.0056: Discloses a first threshold value being the number of times that a user accesses a particular channel or program, and discloses a second threshold value being the amount of time that a particular channel or program is viewed; and para.0059-.
Although Xu discloses detecting actions meeting pre-set threshold limits and discloses any threshold value that indicates that a user may be particularly interested in a subject matter or channel may be used with the embodiments such as a viewing threshold [0056], Xu does not explicitly disclose based on the monitoring, detecting whether the actions satisfy a combination of a recording threshold for recording the first content program and a viewing threshold for viewing the first content program (emphasis added to distinguish the elements not taught by the Xu); However, in analogous art, Zahn discloses a video recording being viewed a threshold number of times (para.0028 & claims 4, 6). The combined threshold of a recorded video with number of views. The combined threshold is a recording threshold (threshold being one recording) and a viewing threshold being the number of views. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Xu in view of Zahn to provide for detecting a combined threshold of a recording threshold and a viewing threshold. One would be motivated at the time of the invention to have this feature since it is difficult to predict popularity of media content, a combined threshold for a recording threshold and a viewing threshold of a content program is one way for predicting its popularity [para.0001-0002].
The combined teachings of Xu and Zahn do not explicitly discloses monitoring, using one or more hardware processors, actions performed by a user with respect to one or more content programs, the actions indicating recording commands for recording a first content program and viewing commands for viewing one or more recorded episodes of the first content program; and based on the monitoring, detecting whether the actions satisfy a combination of a recording threshold for recording the first content program and a viewing threshold for viewing the one or more recorded episodes of the first content program; However, in analogous art, Berenson discloses determining a preference level for episodes of a content program based on a user’s viewing and recording [para.0010], where a weight factor is assigned. The weight factor is compared to a threshold values [para.0011]. Therefore, it would have been obvious 

Regarding Claim 3, the combined teachings of Xu, Zahn, and Berenson discloses the method of claim 2, and Xu further discloses further comprising storing a plurality of algorithms for determining whether the first content program is a favorites content program, at least one algorithm being selected for application to the monitored actions [FIG.7 & para.0057: Discloses an algorithm where a previously stored user usage information entry is retrieved from the database and is compared to a predetermined threshold determining if the entry is over the threshold (a comparing algorithm – a first algorithm) 706 and a decision is rendered that the entry is a favorite program. A second algorithm is illustrated in 710 of Fig.7 where the identified favorite program is compared to entries currently in the user’s favorite list, where the user may select the identified favorite program to be included in the favorites list; and para.0063: Discloses memory is used for storing information and instructions (stored algorithms) to be executed by the microprocessor 850.].

Regarding Claim 4, the combined teachings of Xu, Zahn, and Berenson discloses the method of claim 2, and Xu further discloses further comprising, based on detecting that the actions with respect to a second content program of the one or more content programs satisfies the first threshold and does not satisfy a second threshold, refraining from indicating that the second content program is a favorites content program [para.0049: Discloses that if a program is found to be of interest (meets number of times viewed – a first threshold) such as a sporting event, the system may not create an entry into the favorites list (no action) if the program does not meet a minimal amount of time viewed threshold (a second threshold).].

Regarding Claim 5, the combined teachings of Xu, Zahn, and Berenson discloses the method of claim 4, and further discloses wherein the first threshold is the recording threshold and the second threshold is the viewing threshold [XU - para.0056: Discloses a viewing threshold; and Zahn – claim 6: Discloses video recording being viewed a threshold number of times; para.0033: Discloses a viewing threshold; and Berenson - para. 0107: Discloses monitored consumption frequencies may be media assets that are most frequently recorded (first threshold is the recording threshold) and may be media assets that are most frequently watched (second threshold is the viewing threshold).]. This claim is rejected on the same grounds as claim 4.

Regarding Claim 6, the combined teachings of Xu, Zahn, and Berenson discloses the method of claim 4, and Xu further discloses wherein:
the data store indicates that the second content program is a favorites content program based on the first threshold being satisfied [para.0054: Discloses stored entries (first threshold being satisfied) in the favorites list indicates that the user may be interested in certain sporting events and the user may be made aware of future sporting events (second content program is a favorites based on the first threshold being satisfied) that may be of interest to him.]; and
the refraining from indicating that the second content program is a favorites content program comprises updating the data store to remove the content program as a favorites content program [FIG.7: Discloses removing entry (element 712).].

Regarding Claim 7, the combined teachings of Xu, Zahn, and Berenson discloses the method of claim 2, and Berenson further discloses wherein:
the recording threshold comprises a number of times the one or more recording commands were received for the first content program [para. 0107: Discloses monitored consumption frequencies may be media assets that are most frequently recorded (recording threshold).]. This claim is rejected on the same grounds as claim 2.

Regarding Claim 8, the combined teachings of Xu, Zahn, and Berenson discloses the method of claim 2, and further discloses wherein:
the viewing threshold comprises an amount of time that the one or more view commands were in effect [Xu - para.0056: Discloses threshold value may be the amount of time that a particular channel or program (a particular program may be a first or second or third … program content) is viewed (was in effect), such as ten hours; and Berenson - para. 0107: Discloses monitored consumption frequencies may be media assets that are most frequently watched (viewing threshold).] for the one or more recorded episodes of the first content program [Berenson para.0010: Discloses viewing threshold for episodes of the first content program]. This claim is rejected on the same grounds as claim 2.

Regarding Claim 11, the combined teachings of Xu, Zahn, and Berenson discloses the method of claim 2, and Berenson further discloses wherein:
the viewing threshold comprises a number of times that the one or more view commands were received for the one or more recorded episodes of the first content program [para.0010: Discloses viewing threshold for episodes of the first content program; and para. 0107: Discloses monitored consumption frequencies may be media assets that are most frequently watched (second threshold is the viewing threshold).]. This claim is rejected on the same grounds as claim 2.

Regarding Claim 12, Xu discloses a system, comprising:
one or more processors [Fig.8 & para.0062: Discloses a microprocessor 850.]; and
a memory storing instructions that, when executed by the one or more processors, causes the one or more processors to perform operations [Fig.8 & para.0062: Discloses a microprocessor 850 coupled to memory 870; and para.0063: Discloses memory is used for storing information and instructions to be executed by the microprocessor 850.] comprising:
monitoring actions performed by a user with respect to one or more content programs [para.0018: Discloses the STB monitors users habits and usage (actions performed) of television channels and programs being viewed, and stores the information to a database.], the actions indicating recording commands for recording a first content program and viewing commands for viewing of the first content program [para.0048-0049: Discloses monitoring user’s viewing habits such as ;
based on the monitoring, detecting whether the actions satisfy a threshold of the first content program [para.0056: Discloses determining if any of the stored entries (actions) have exceeded a pre-set threshold limit such as the number of times that a user accesses a particular program.]; and
based on detecting, automatically updating a data store to indicate that the first content program is a favorites content program [para.0049: Discloses that if a program is found to be of interest (meets number of times viewed – a first threshold) such as a sporting event, the system may then determine that the program meets a minimal amount of time viewed threshold (a second threshold), both thresholds being satisfied updates the favorites list; and para.0056: Discloses a first threshold value being the number of times that a user accesses a particular channel or program, and discloses a second threshold value being the amount of time that a particular channel or program is viewed; and para.0059-0060: Discloses automatically adding a favorite channel or program to user's favorites list of programs and is stored in a database. Thus, once an entry stored in memory has exceeded the pre-set threshold values, the identified channel or program is added to the list without prompting the user (automatically) for an input.].
Although Xu discloses detecting actions meeting pre-set threshold limits and discloses any threshold value that indicates that a user may be particularly interested in a subject matter or channel may be used with the embodiments such as a viewing threshold [0056], Xu does not explicitly disclose based on the monitoring, detecting whether the actions satisfy a combination of a recording threshold for recording the first content program and a viewing threshold for viewing the first content program (emphasis added to distinguish the elements not taught by the Xu); However, in analogous art, Zahn discloses a video recording being viewed a threshold number of times (para.0028 & claims 4, 6). The combined threshold of a recorded video with number of views. The combined threshold is a recording threshold (threshold being one recording) and a viewing threshold being the number of views. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Xu in view of Zahn to provide for detecting a combined threshold of a recording threshold and a viewing threshold. One would be motivated at the time of the invention to have this 
The combined teachings of Xu and Zahn do not explicitly discloses monitoring, using one or more hardware processors, actions performed by a user with respect to one or more content programs, the actions indicating recording commands for recording a first content program and viewing commands for viewing one or more recorded episodes of the first content program; and based on the monitoring, detecting whether the actions satisfy a combination of a recording threshold for recording the first content program and a viewing threshold for viewing the one or more recorded episodes of the first content program; However, in analogous art, Berenson discloses determining a preference level for episodes of a content program based on a user’s viewing and recording [para.0010], where a weight factor is assigned. The weight factor is compared to a threshold values [para.0011]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Xu and Zahn in view of Berenson to provide for viewing thresholds for one or more recorded episodes. One would be motivated at the time of the invention to have this for providing a determination of user favorites [Berenson: para.0107].

Regarding Claim 13, the combined teachings of Xu, Zahn, and Berenson discloses the system of claim 12, and Xu further discloses wherein the operations further comprise storing a plurality of algorithms for determining whether the first content program is a favorites content program, at least one algorithm being selected for application to the monitored actions [FIG.7 & para.0057: Discloses an algorithm where a previously stored user usage information entry is retrieved from the database and is compared to a predetermined threshold determining if the entry is over the threshold (a comparing algorithm – a first algorithm) 706 and a decision is rendered that the entry is a favorite program. A second algorithm is illustrated in 710 of Fig.7 where the identified favorite program is compared to entries currently in the user’s favorite list, where the user may select the identified favorite program to be included in the favorites list; and para.0063: Discloses memory is used for storing information and instructions (stored algorithms) to be executed by the microprocessor 850.].

Regarding Claim 14, the combined teachings of Xu, Zahn, and Berenson discloses the system of claim 12, and Xu further discloses wherein the operations further comprise, based on detecting that the actions with respect to a second content program of the one or more content programs satisfies the first threshold and does not satisfy a second threshold, refraining from indicating that the second content program is a favorites content program [para.0049: Discloses that if a program is found to be of interest (meets number of times viewed – a first threshold) such as a sporting event, the system may not create an entry into the favorites list (no action) if the program does not meet a minimal amount of time viewed threshold (a second threshold).].

Regarding Claim 15, the combined teachings of Xu, Zahn, and Berenson discloses the system of claim 14, and Xu further discloses wherein:
the data store indicates that the second content program is a favorites content program based on the first threshold being satisfied [para.0054: Discloses stored entries (first threshold being satisfied) in the favorites list indicates that the user may be interested in certain sporting events and the user may be made aware of future sporting events (second content program is a favorites based on the first threshold being satisfied) that may be of interest to him.]; and
the refraining from indicating that the second content program is a favorites content program comprises updating the data store to remove the content program as a favorites content program [FIG.7: Discloses removing entry (element 712).].

Regarding Claim 16, the combined teachings of Xu, Zahn, and Berenson discloses the system of claim 12, and Berenson further discloses wherein:
the recording threshold comprises a number of times the one or more recording commands were received for the first content program [para. 0107: Discloses monitored consumption frequencies may be media assets that are most frequently recorded (recording threshold).]. This claim is rejected on the same grounds as claim 12.

the system of claim 12, and further discloses wherein:
the viewing threshold comprises an amount of time that the one or more view commands were in effect [Xu - para.0056: Discloses threshold value may be the amount of time that a particular channel or program (a particular program may be a first or second or third … program content) is viewed (was in effect), such as ten hours; and Berenson - para. 0107: Discloses monitored consumption frequencies may be media assets that are most frequently watched (viewing threshold).] for the one or more recorded episodes of the first content program [Berenson para.0010: Discloses viewing threshold for episodes of the first content program]. This claim is rejected on the same grounds as claim 12.

Regarding Claim 20, the combined teachings of Xu, Zahn, and Berenson discloses the system of claim 12, and Berenson further discloses wherein:
the viewing threshold comprises a number of times that the one or more view commands were received for the one or more recorded episodes of the first content program [para.0010: Discloses viewing threshold for episodes of the first content program; and para. 0107: Discloses monitored consumption frequencies may be media assets that are most frequently watched (second threshold is the viewing threshold).]. This claim is rejected on the same grounds as claim 12.

Regarding Claim 21, Xu discloses a non-transitory machine-readable medium storing instructions that, when executed by one or more processors of a machine, causes the machine to perform operations [Fig.8 & para.0062: Discloses a microprocessor 850 coupled to memory 870; and para.0063: Discloses memory is used for storing information and instructions to be executed by the microprocessor 850.] comprising:
monitoring actions performed by a user with respect to one or more content programs [para.0018: Discloses the STB monitors users habits and usage (actions performed) of television channels and programs being viewed, and stores the information to a database.], the actions indicating recording commands for recording a first content program and viewing commands for viewing of the first content program [para.0048-0049: Discloses monitoring user’s viewing habits such as programs viewed and monitoring recording of programs (user selecting programs that are watched and user taking action to record programs are action commands for recording and viewing).];
based on the monitoring, detecting whether the actions satisfy a threshold of the first content program [para.0056: Discloses determining if any of the stored entries (actions) have exceeded a pre-set threshold limit such as the number of times that a user accesses a particular program.]; and
based on detecting, automatically updating a data store to indicate that the first content program is a favorites content program [para.0049: Discloses that if a program is found to be of interest (meets number of times viewed – a first threshold) such as a sporting event, the system may then determine that the program meets a minimal amount of time viewed threshold (a second threshold), both thresholds being satisfied updates the favorites list; and para.0056: Discloses a first threshold value being the number of times that a user accesses a particular channel or program, and discloses a second threshold value being the amount of time that a particular channel or program is viewed; and para.0059-0060: Discloses automatically adding a favorite channel or program to user's favorites list of programs and is stored in a database. Thus, once an entry stored in memory has exceeded the pre-set threshold values, the identified channel or program is added to the list without prompting the user (automatically) for an input.].
Although Xu discloses detecting actions meeting pre-set threshold limits and discloses any threshold value that indicates that a user may be particularly interested in a subject matter or channel may be used with the embodiments such as a viewing threshold [0056], Xu does not explicitly disclose based on the monitoring, detecting whether the actions satisfy a combination of a recording threshold for recording the first content program and a viewing threshold for viewing the first content program (emphasis added to distinguish the elements not taught by the Xu); However, in analogous art, Zahn discloses a video recording being viewed a threshold number of times (para.0028 & claims 4, 6). The combined threshold of a recorded video with number of views. The combined threshold is a recording threshold (threshold being one recording) and a viewing threshold being the number of views. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Xu in view of Zahn to provide for detecting a combined threshold of a recording 
The combined teachings of Xu and Zahn do not explicitly discloses monitoring, using one or more hardware processors, actions performed by a user with respect to one or more content programs, the actions indicating recording commands for recording a first content program and viewing commands for viewing one or more recorded episodes of the first content program; and based on the monitoring, detecting whether the actions satisfy a combination of a recording threshold for recording the first content program and a viewing threshold for viewing the one or more recorded episodes of the first content program; However, in analogous art, Berenson discloses determining a preference level for episodes of a content program based on a user’s viewing and recording [para.0010], where a weight factor is assigned. The weight factor is compared to a threshold values [para.0011]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Xu and Zahn in view of Berenson to provide for viewing thresholds for one or more recorded episodes. One would be motivated at the time of the invention to have this for providing a determination of user favorites [Berenson: para.0107].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lawrence Kates, (US 2007/0199040 A1) - Discloses detect whether the user is reviewing programming content from a particular channel with a favorite channels list. In one embodiment, the recorder system suggests to the user an alternate channel for replacing an infrequently watched channel in the user's favorite channel list. In one embodiment, the recorder system automatically adds or deletes channels from a user's favorite channels list based on detecting changes in the user's view habits or preferences [para.0030].
Younessian et al., (US 2016/0379123 A1) - Discloses a recommendation system may utilize various content consumption thresholds for various categories (and/or types) of content to determine primary score values for a content element. The recommendation system may retrieve from memory (or another computing device) data indicating consumption thresholds for various categories of content. In some aspects of the disclosure, the user may modify or adjust consumption thresholds utilized by the recommendation system. Adjustments to the consumption thresholds may be stored in memory and/or the user's profile or account [para.0059].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/ADIL OCAK/Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426